Name: 2000/379/EC: Commission Decision of 14 December 1999 allocating import quotas for the fully halogenated chlorofluorocarbons 11, 12, 113, 114 and 115, other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride, 1,1,1-trichloroethane, hydrobromofluorocarbons and methyl bromide for the period 1 January to 31 December 2000 and in addition, allocating placing on the market quotas for hydrochlorofluorocarbons for the period 1 January to 31 December 2000 (notified under document number C(1999) 4434) (Text with EEA relevance) (Only the Spanish, German, Danish, Greek, English, French, Italian, Dutch, Portuguese and Swedish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  natural environment;  marketing;  chemistry;  deterioration of the environment;  tariff policy
 Date Published: 2000-06-10

 Avis juridique important|32000D03792000/379/EC: Commission Decision of 14 December 1999 allocating import quotas for the fully halogenated chlorofluorocarbons 11, 12, 113, 114 and 115, other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride, 1,1,1-trichloroethane, hydrobromofluorocarbons and methyl bromide for the period 1 January to 31 December 2000 and in addition, allocating placing on the market quotas for hydrochlorofluorocarbons for the period 1 January to 31 December 2000 (notified under document number C(1999) 4434) (Text with EEA relevance) (Only the Spanish, German, Danish, Greek, English, French, Italian, Dutch, Portuguese and Swedish texts are authentic) Official Journal L 139 , 10/06/2000 P. 0031 - 0038Commission Decisionof 14 December 1999allocating import quotas for the fully halogenated chlorofluorocarbons 11, 12, 113, 114 and 115, other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride, 1,1,1-trichloroethane, hydrobromofluorocarbons and methyl bromide for the period 1 January to 31 December 2000 and in addition, allocating placing on the market quotas for hydrochlorofluorocarbons for the period 1 January to 31 December 2000(notified under document number C(1999) 4434)(Only the Spanish, German, Danish, Greek, English, French, Italian, Dutch, Portuguese and Swedish texts are authentic)(Text with EEA relevance)(2000/379/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No. 3093/94 of 15 December 1994 on substances that deplete the ozone layer(1) and in particular to Articles 4(8) and 7(2) thereof;(1) Whereas Article 7(1) of Regulation (EC) No. 3093/94 states that without prejudice to Article 4(8) and unless the substances are intended for destruction by a technology approved by the Parties, for feedstock use in the manufacture of other chemicals or for quarantine and preshipment, the release for free circulation in the Community of controlled substances imported from third countries shall be subject to quantitative limits;(2) Whereas the quantitative limits for the release into free circulation in the Community of controlled substances are set out in Annex II and Article 4(8) of Regulation (EC) 3093/94; Whereas these limits may be modified pursuant to Article 7(3);(3) Whereas any modification of these quantitative limits may not lead to Community consumption of controlled substances exceeding the quantitative limits established according to the Montreal Protocol on substances that deplete the ozone layer;(4) Whereas Article 4(8) of Regulation (EC) No 3093/94 defines the total calculated level of hydrochlorofluorocarbons (HCFCs) which producers and importers may place on the market or use for their own account in the period 1 January to 31 December 1995 and in each 12-month period thereafter; whereas this corresponds to a quantity of 8079 ODP tonnes;(5) Whereas the Commission is required, under Article 4(8), in accordance with the procedure laid down in Article 16, to assign a quota to each producer or importer when the total quantity of HCFCs which producers and importers place on the market or use for their own account reaches 80 % of the quantitative limit established or at the latest on 1 January 2000, whichever comes first;(6) Whereas the 80 % threshold has been reached in the years 1997 and 1998. It is likely that this will also be the case in 1999 making it necessary to assign placing on the market quotas for HCFCs for 2000;(7) Whereas the Commission is required under Article 7(2) of Regulation (EC) No 3093/94 to allocate quotas for controlled substances to undertakings each year in accordance with the procedure set out in Article 16;(8) Whereas the Commission has published a notice to importers in the European Community of controlled substances that deplete the ozone layer(2) and has thereby received applications for import quotas';(9) Whereas import into the Community of chlorofluorocarbons 11, 12, 113, 114 and 115, other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride, 1,1,1-trichloroethane and hydrobromofluorocarbons is prohibited except for feedstock, destruction and essential uses; whereas import for feedstock and destruction is not quota limited under Council Regulation (EC) No 3093/94; Whereas quotas for essential uses are authorised by a separate Commission Decision;(10) Whereas the allocation of individual quotas to producers and importers is based on the principles of continuity, equality and proportionality; whereas, in establishing quotas, the Commission has been guided by the need to reduce further the production, import and use of substances which damage the ozone layer while interfering in the market as little as possible;(11) Whereas for methyl bromide the import quotas are allocated to the primary importers, considered by the Commission to be the importers who deal directly by way of invoicing with the producers outside the Community reserve of 100,6 ODP tonnes of methyl bromide is retained for allocation during 2000 in accordance with the Article 16 procedure;(12) Whereas it is appropriate to retain part of the total HCFC placing on the market quota for allocation to importers in the Community who are not engaged in the production of HCFCs; whereas in 1998 and 1999, the level of imports is 4 % of the total quota available; whereas it is appropriate in 2000 to retain 4 % of the total quota for allocation to importers who are not engaged in the production of HCFCs; whereas this corresponds to a quantity of 323 ODP tonnes;(13) Whereas the HCFC placing on the market quota for each producer in the Community in 2000 shall reflect the market share which that producer reached in 1996, calculated in ODP tonnes; whereas it is appropriate to retain 1996 as a base-year; whereas it is considered appropriate to allocate the total available HCFC quantity of 7756 ODP tonnes between producers without leaving a reserve;(14) Whereas Import licenses shall be issued by the Commission in accordance with Article 6 of the aforesaid Regulation, after verification of compliance by the importer with Articles 7, 8 and 12;(15) Whereas the release for free circulation in the Community of chlorofluorocarbons 11, 12, 113, 114 and 115, other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride, 1,1,1-trichloroethane and hydrobromofluorocarbons imported from any State not Party is prohibited in accordance with Article 8 of Regulation (EC) 3093/94;(16) Whereas the measures provided for in this Decision are in accordance with the opinion of the committee established by Article 16 of the same Regulation,HAS ADOPTED THIS DECISION:Article 11. The quantity of chlorofluorocarbons 11, 12, 113, 114 and 115 subject to Regulation (EC) No 3093/94 which may be released for free circulation in the European Community in 2000 from sources outside the Community shall be 0 ODP weighted tonnes.2. The quantity of other fully halogenated chlorofluorocarbons subject to Regulation (EC) No 3093/94 which may be released for free circulation in the European Community in 2000 from sources outside the Community shall be 0 ODP weighted tonnes.3. The quantity of halons subject to Regulation (EC) No 3093/94 which may be released for free circulation in the European Community in 2000 from sources outside the Community shall be 0 ODP weighted tonnes.4. The quantity of carbon tetrachloride subject to Regulation (EC) No 3093/94 which may be released for free circulation in the European Community in 2000 from sources outside the Community shall be 0 ODP weighted tonnes.5. The quantity of 1,1,1-trichloroethane subject to Regulation (EC) No 3093/94 which may be released for free circulation in the European Community in 2000 from sources outside the Community shall be 0 ODP weighted tonnes.6. The quantity of methyl bromide subject to Regulation (EC) No 3093/94 which may be released for free circulation in the European Community in 2000 shall be 5870 ODP weighted tonnes of virgin material for uses other than feedstock and quarantine and preshipment.7. The quantity of hydrobromofluorocarbons subject to Regulation (EC) No 3093/94 which may be released for free circulation in the European Community in 2000 from sources outside the Community shall be 0 ODP weighted tonnes.Article 21. The quantity of hydrochlorofluorocarbons subject to Regulation (EC) No 3093/94 which producers and importers may place on the market or use for their own account within the Community in 2000 shall be 8079 ODP tonnes.2. The quantity of hydrochlorofluorocarbons subject to Regulation (EC) No 3093/94 which producers may place on the market or use for their own account within the Community in 2000 shall be 7756 ODP tonnes.3. The quantity of hydrochlorofluorocarbons subject to Regulation (EC) No 3093/94 to be allocated in 2000 by the Commission to importers within the Community who are not engaged in the production of HCFCs shall be 323 ODP tonnes.Article 31. The allocation of import quotas for methyl bromide during the period 1 January to 31 December 2000 shall be for the purposes indicated and to the companies indicated in Annex II hereto.2. The allocation of quotas for the placing on the market or use for their own account of hydrochlorofluorocarbons by producers and importers in the Community during the period 1 January to 31 December 2000 shall be to the undertakings indicated in Annex III hereto.3. The import quotas for methyl bromide during the period 1 January to 31 December 2000 shall be as set out in Annex IV(3) hereto.4. The quotas for the placing on the market or use for their own account of hydrochlorofluorocarbons by producers and importers in the Community during the period 1 January to 31 December 2000 shall be as set out in Annex V(4).Article 4This Decision is addressed to the undertakings listed in Annex I hereto.Done at Brussels, 14 December 1999.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 333, 22.12.1994, p. 1.(2) OJ C 208, 22.7.1999, p. 5.(3) Annexes IV and V are not published because they contain confidential commercial information.(4) Annexes IV and V are not published because they contain confidential commercial information.ANEXO I/BILAG I/ANHANG I/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  Ã/ANNEX I/ANNEXE I/ALLEGATO I/BIJLAGE I/ANEXO I/LIITE I/BILAGA IAlliedSignal Fluorochemicals Europe BV Kempenweg 90 Postbus 264 6000 AG Weert NederlandAusimont SpA Via S. Pietro, 50/a 20021 Bollate - MI ItalyChemical Industries of Northern Greece S.A. Thessaloniki Plant PO Box 10 183 GR 541 10 ThessalonikiDuPont de Nemours (Nederland) BV Baanhoekweg 22 33700 AC Dordrecht NederlandElf Atochem S.A. Cours Michelet - La DÃ ©fense 10 F - 92091 Paris La DÃ ©fenseICI Klea PO Box 13 , The Health Runcorn , Cheshire WA7 4QF United KingdomRhodia Ltd PO Box 46 - St Andrews Road Avonmouth Bristol BS11 9YF United KingdomSolvay Fluor und Derivate GmbH Hans-BÃ ¶ckler-Allee 20 D - 30173 HannoverAgroquÃ ­micos de Levante SA Avda. Primado Reig, 129, 4o B E - 46020 ValenciaAlbemarle SAParc Scientifique EinsteinRue du Bosquet 9 B - 1348 Louvain-la-NeuveAlfa Agricultural Supplies S.A. 13, Tim. Filimonos str GR - 11521 AthensBiochem IbÃ ©rica Apartado 250, Jardia P - 2870 MontijoEurobrom BV Postbus 158 2280 AD Rijswijk NederlandGreat Lakes Chemical (Europe) Ltd PO Box 44 , Oil Sites Road Ellesmere Port South Wirral L65 4GD United KingdomMebrom NV Assenedestraat 4 B - 9940 Rieme-ErtveldeNeoquÃ ­mica Apartado 97 P - 2580 CarregadoAB Ninolab Box 137 S - 194 22 Upplands VÃ ¤sbyADVchem La Carretera, 31 E - 08776 Sant Pere de RuidebitllesA-Gas Limited Banyard Road Portbury West Bristol BS20 7XH United KingdomAlcobre SA Luis I, nave 6-B E - 28031 MadridArthur Friedrichs Nachfolger Bei den KÃ ¤mpen 22 D - 21220 SeevetalAsahi Glass Europe BVWorld Trade CenterStrawinskylaan 1525 1077 XX Amsterdam NederlandAvenue Bleue International 23-25, rue Jean-Jacques Rousseau F - 75001 ParisBayer Hispania SA Pau ClarÃ ­s, 196 E - 08037 BarcelonaBoucquillon NV Nijverheidslaan 38 B - 8540 DeerlijkC.P. Chemicals Via de Amicis, 49 20123 Milano ItalyCalorie 503, rue HÃ ©lÃ ¨ne-BoucherZI BucBP 33 F - 78534 Buc CedexCelotex Limited Warwick House27/31 St Mary's RoadEaling London W5 5PR United KingdomDinagas SA PolÃ ­gono industrial CalongeAviaciÃ ³n, 4E - 41007 SevillaEco Pur SL Verge del Pilar, 17 E - 43420 Santa Coloma de QueraltEdulan A/S Jens Olsens Vej 3SkejbyDK - 8200 Ã rhus NEfisol 14-24, rue des AgglomÃ ©rÃ ©s F - 92024 Nanterre CedexFibran S.A. 6th km ThessalonikiOreokastroP.O. Box 40306 GR - 560 10 ThessalonikiFiocco Trade SL Molina, 16, puerta 5 E - 46006 ValenciaGalco SA Avenue Carton de Wiart 79 B - 1090 BruxellesGalex SA BP 128 F - 13321 Marseille Cedex 16Gasco NV Assenedestraat 4 B - 9940 Rieme-ErtveldeGerling Holz & Co. Handels AG RuhrstraÃ e 113 D - 22761 HamburgGreencool Refrigerants Unit 12 Park Gate Business CentreChandlers WayPark GateSouthampton SO31 1FQ United KingdomGuido Tazzetti & Co. Strada Settimo, 266 10156 Torino ItalyH & H International Ltd Richmond Bridge House419 Richmond RoadRichmond TW1 2EX United KingdomHRP Refrigerants Ltd Gellihirion Industrial Estate Pontypridd CF37 5SX United KingdomICC Chemicals (UK) Ltd Northbridge Road Berkhamsted Hertfordshire HP4 IEF United KingdomInquinosa Internacional SA Hermanos EscartÃ ­n, 7 E - 28224 Pozuelo de AlarcÃ ³nKal y Sol PolÃ ­gon industrial Can RocaSant MartÃ ­, s/nE - 08107 MartorellesNagase Europe Ltd Crown House143 Regent StreetLondon WIR 7LB United KingdomPlasfi SA Ctra. de Montblanc, s/n E - 43420 Santa Coloma de QueraltPolar Cool SL PolÃ ­gono industrial Ventorro del CanoValdemorillo, 8E - 28925 AlcorcÃ ³nPoliuretanos SA CamÃ ­ de Matamala, s/n E - 17244 CassÃ de la SelvaPromosol Boulevard Henri Cahn BP 27 F - 94363 Bry-sur-Marne CedexProquisa SA Zona industrial Alto do Colaride, lote F1AgualvaP - 2735-208 CacÃ ©mPur Products Limited 7 Beeston Hall MewsBeeston, TarporleyCheshire CW6 9TZ United KingdomQuifar SA Zona industrial Alto do Colaride, lote F1AgualvaP - 2735-208 CacÃ ©mQuimidroga SA Tuset, 26 E - 08006 BarcelonaRecticel NV Damstraat 2 B - 9230 WetterenRefrigeramt Products Ltd. N9 Central Park EstateWestinghouse RoadTrafford ParkManchester M17 1PG United KingdomResina Chemie BV Korte Groningerweg 1A 9607 PS Foxhol NederlandRPS Europe SL Garraf, 39, 1o 3a E - 08905 Hospitalet de LlobregatService "Chimie" 5, place de l'Ã glise F - 77400 Saint-ThibaultSJB Chemical Products BV Wellerondon 11 3231 XV Brielle NederlandSotragal SA Rue de Bourgogne F - 69802 Saint-Priest CedexStag, SA Camino Hormigueras, 100 E - 28030 MadridStagi International SA Lituania, 2 E - 28030 MadridSecours Froid 61-64 Centre commercial "Le PÃ ©rou" Petit-PÃ ©rou F - 97139 Abymes - GuadeloupeSynthesia EspaÃ ±ola SA Comte Borrel, 62 E - 08015 BarcelonaUniversal Chemistry & Technology (U.C.T.)SpAV.le A. Filippetti, 20 20122 Milano ItalyVisteon/Ford ElectrÃ ³nica Portuguesa Estrada Nacional 252 - km 12Parque industrial das CarrascasVolta da PedraP - 2950 PalmelaANNEX IIGROUP VIImport quotas for methyl bromide allocated to importers in accordance with Regulation (EC) No 3093/94 for the use as soil fumigation and other uses subject to quotasCompanyAgroquÃ ­micos de Levante (E)Albemarle (B)Alfa Supplies (GR)Biochem IbÃ ©rica (P)Eurobrom (NL)Great Lakes (UK)Mebrom (B)NeoquÃ ­mica (P)ANNEX IIIQuotas for placing on the market or use for their own account of hydrochlorofluorocarbons by producers and importers in the Community during the period 1 January to 31 December 2000 shall be assigned to the undertakings indicated below.PRODUCERSAlliedSignal (NL)Ausimont (I)CING (GR)DuPont (NL)Elf Atochem (E, F)ICI (UK)Rhodia (UK)Solvay (B, D, F)IMPORTERSAB Ninolab (S)ADVchem (E)A-Gas Limited (UK)Alcobre (E)Arthur Friedrichs Nachfolger (D)Asahi Glass (NL)Avenue Bleue International (F)Bayer Hispania (E)Boucquillon (B)C.P. Chemicals (I)Calorie (F)Celotex (UK)DinagÃ ¡s (E)ECO PUR (E)Edulan A/S (DK)Efisol (F)Fibran (GR)Fiocco (E)Galco (B)Galex (F)Gasco (B)Gerling Holz & Co. Handels GmbH (D)Greencool (UK)Guido Tazzetti (I)H& H International (UK)HRP Refrigerants (UK)ICC Chemicals (UK)Inquinosa Internacional (E)Kal y Sol (E)Nagase & Co. (UK)Plasfi (E)Polarcool (E)Poliuretanos SA (E)Promosol (F)Proquisa (P)Pur Products (UK)Quifar (P)Quimidroga (E)Recticel (B)Refrigeration Prod. (UK)Resina Chemie BV (NL)RPS Europe (E)Service Chimie (F)SJB Chemical (NL)Sotragal SA (F)Stag, SA (E)Stagi (E)Secours Froid (F)Synthesia EspaÃ ±ola (E)UCT (I)Visteon (P)